     Case 7:20-cv-00096-O Document 15 Filed 08/20/21                         Page 1 of 5 PageID 69



                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                   WICHITA FALLS DIVISION


DEONTAE JAJUAN GIPSON,                                 §
                                                       §
                 Movant,                               §
                                                       §
V.                                                     §    NO. 7:20-CV-096-O
                                                       §    (NO. 7:18-CR-030-O)
UNITED STATES OF AMERICA,                              §
                                                       §
                 Respondent.                           §

                                         OPINION AND ORDER

        Came on for consideration the motion of Deontae Jajuan Gipson, movant, under 28 U.S.C.

§ 2255 to vacate, set aside, or correct sentence by a person in federal custody. The Court, having

considered the motion, the government’s response, the record, including the record in the

underlying criminal case, No. 7:18-CR-030-O, and applicable authorities, finds that the motion

should be denied.

I. BACKGROUND

        The record in the underlying criminal case reflects the following:

        On November 19, 2018, movant was named in a one-count information charging him with

possession of a firearm by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

CR Doc.1 12. Movant and his counsel signed a waiver of indictment. CR Doc. 14. They also signed

a factual resume setting forth the maximum penalties movant faced, the potential statutory

enhancements under the Armed Career Criminal Act, the elements of the offense, and the

stipulated facts establishing that movant had committed the offense. CR Doc. 15. In addition, they



1
 The “CR Doc. __” reference is to the number of the item on the docket in the underlying criminal case, No. 7:18-
CR-030-O.
    Case 7:20-cv-00096-O Document 15 Filed 08/20/21                Page 2 of 5 PageID 70



signed a plea agreement, which gave notice of the same matters, noting that the plea was freely

and voluntarily made without any guarantees or promises from anyone as to what sentence might

be imposed, and that movant had thoroughly reviewed the legal and factual aspects of the case

with his counsel and was fully satisfied with the representation provided him. CR Doc. 17. Movant

consented to the administration of the guilty plea and allocution by the United States Magistrate

Judge. CR Doc. 18.

       On November 27, 2018, movant appeared before the Magistrate Judge to enter his plea of

guilty. CR Doc. 41. He testified under oath that: he and his attorney had discussed the charges and

how the sentencing guidelines might apply; the Court would not be bound by the stipulated facts;

he waived the right to be indicted by a grand jury; no promises or threats had been made to induce

him to waive the indictment or to plead guilty; he had read and understood the information; he

understood the essential elements of the offense and admitted that he committed all of them; he

was fully satisfied with the representation of his attorney; he had read, understood, and discussed

with counsel the plea agreement before signing it; he read and understood the factual resume before

signing it and all the facts stated therein were true and correct. Id. The Magistrate Judge

recommended that the plea be accepted. CR Doc. 20. No objections were filed and the Court

accepted the recommendation. CR Doc. 23.

       The probation officer prepared the presentence report (“PSR”), which reflected that

movant’s base offense level was 20. CR Doc. 24, ¶ 21. He received a two-level increase for a

stolen firearm, id. ¶ 22, and a four-level increase because the offense was committed in connection

with another felony offense. Id. ¶ 23. He received a two-level and a one-level reduction for

acceptance of responsibility. Id. ¶¶ 29, 30. Based on a total offense level of 23 and a criminal


                                                2
       Case 7:20-cv-00096-O Document 15 Filed 08/20/21                              Page 3 of 5 PageID 71



history category of IV, movant’s guideline imprisonment range was 70 to 87 months. Id. ¶ 74.

Movant filed objections to the PSR, CR Doc. 25, and the probation officer prepared an addendum

supporting the PSR as written. CR Doc. 28.

           The Court sentenced movant to a term of imprisonment of 70 months. CR Doc. 33. He did

not appeal.

II. GROUNDS OF THE MOTION

           Movant asserts three grounds in support of his motion. Doc.2 3. Movant alleges that he is

actually innocent, that his plea was involuntary, and that he suffered a due process violation

because he was not made aware of the “knowing” requirement mandated by Rehaif v. United

States, 139 S. Ct. 2191 (2019). Id. at 7.

III. APPLICABLE LEGAL STANDARDS

           After conviction and exhaustion, or waiver, of any right to appeal, courts are entitled to

presume that a defendant stands fairly and finally convicted. United States v. Frady, 456 U.S. 152,

164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-32 (5th Cir. 1991). A defendant can

challenge his conviction or sentence after it is presumed final on issues of constitutional or

jurisdictional magnitude only, and may not raise an issue for the first time on collateral review

without showing both "cause" for his procedural default and "actual prejudice" resulting from the

errors. Shaid, 937 F.2d at 232.

           Section 2255 does not offer recourse to all who suffer trial errors. It is reserved for

transgressions of constitutional rights and other narrow injuries that could not have been raised on

direct appeal and would, if condoned, result in a complete miscarriage of justice. United States v.



2
    The “Doc. __” reference is to the number of the item on the docket in this civil action.
                                                             3
    Case 7:20-cv-00096-O Document 15 Filed 08/20/21                               Page 4 of 5 PageID 72



Capua, 656 F.2d 1033, 1037 (5th Cir. Unit A Sept. 1981). In other words, a writ of habeas corpus

will not be allowed to do service for an appeal. Davis v. United States, 417 U.S. 333, 345 (1974);

United States v. Placente, 81 F.3d 555, 558 (5th Cir. 1996). Further, if issues Aare raised and

considered on direct appeal, a defendant is thereafter precluded from urging the same issues in a

later collateral attack.@ Moore v. United States, 598 F.2d 439, 441 (5th Cir. 1979) (citing Buckelew

v. United States, 575 F.2d 515, 517-18 (5th Cir. 1978)).

IV. ANALYSIS

         As the government notes, movant has procedurally defaulted his claims because he failed

to raise them on appeal. A movant may not raise an issue for the first time on collateral review

without showing both cause and prejudice or actual innocence. Bousley v. United States, 523 U.S.

614, 622–23 (1998). Movant makes no attempt to show cause and prejudice.3 And, he

misunderstands his burden to show actual innocence. “Actual innocence” means factual innocence,

not merely legal insufficiency. Bousley, 523 U.S. at 623. To meet his burden, movant must show

that in light of all the evidence, it is more likely than not that no reasonable juror would have

convicted him. United States v. Jones, 172 F.3d 381, 384 (5th Cir. 1999). He cannot meet that

burden because the record reflects that movant knew he was a felon at the time he illegally

possessed a firearm. He admitted in his factual resume that he had been convicted in courts of

multiple crimes punishable by imprisonment for a term in excess of one year. CR Doc. 15 at 2.

Further, he testified under oath that the facts set forth in the factual resume were true. CR Doc. 41.

As recognized by the Fifth Circuit, convicted felons typically know that they are convicted felons.

United States v. Lavalais, 960 F.3d 180, 184 (5th Cir. 2020).


3
  That the law in the Fifth Circuit at the time of movant’s conviction was contrary to Rehaif does not excuse his failure
to raise the issue. Bousley v. United States, 523 U.S. 614, 623 (1998)(futility does not constitute cause).
                                                           4
   Case 7:20-cv-00096-O Document 15 Filed 08/20/21                 Page 5 of 5 PageID 73



V. CONCLUSION

      For the reasons discussed herein, the relief sought in movant’s motion is DENIED.

      Further, pursuant to 28 U.S.C. § 2253(c), for the reasons discussed herein, a certificate of

appealability is DENIED.

      SO ORDERED on this 20th day of August, 2021.




                                                   _____________________________________
                                                   Reed O’Connor
                                                   UNITED STATES DISTRICT JUDGE




                                               5
